Citation Nr: 1419252	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-37 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an effective date earlier than February 20, 1999, for the award of service connection for tinnitus.

2.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The August 2008 rating decision denied an effective date prior to February 20, 1999, for the award of service connection for tinnitus.  It also continued 10 percent ratings for bilateral hearing loss and tinnitus.

The Veteran filed a notice of disagreement in September 2008.  He was issued a statement of the case in September 2009.  He filed a substantive appeal in September 2009 that specifically limited his appeal to the issue of entitlement to an earlier effective date for the grant of service connection for tinnitus.  

Notably, an October 2009 VA memorandum from the RO to the Veteran's accredited representative requested that the representative submit a VA Form 646 for all three issues that were denied in the August 2008 rating decision.  In its October 2009 VA Form 646, the Veteran's accredited representative only listed the earlier effective date issue.  Thereafter, an April 2014 Informal Hearing Presentation lists all three issues.  

The filing of a substantive appeal within the allotted regulatory time period is not jurisdictional in nature, and "VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly."  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Here, the Veteran himself has not expressed any intent to perfect his appeal to the issues regarding his ratings for hearing loss and tinnitus.  The RO mistakenly requested argument on these issues and certified the issues for appeal to the Board, which clearly can be construed as actions waiving the substantive appeal requirement.  

On the facts of this particular circumstance, the Board accepts jurisdiction over the increased rating claims for hearing loss and tinnitus based upon the RO's ambiguous actions and the listing of these issues on appeal by the Veteran's accredited representative. 

The Board further notes that, in September 2008, the Veteran submitted a statement alleging clear and unmistakable error (CUE) in VA's failure to adjudicate prior claims of entitlement to service connection for tinnitus.  That issue has not been addressed by the RO, and it will be referred herein.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issue of whether the RO committed CUE by failing to adjudicate prior claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim which is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In June 2001, the RO awarded service connection for tinnitus; the Veteran was notified of this determination by letter dated June 13, 2001, that included a notice of his procedural and appellate rights.  

2.  The Veteran did not submit a notice of disagreement with the assigned effective date for the grant of service connection for tinnitus within one year of the June 2001 rating decision notice.

3.  In January 2008, the Veteran submitted a claim for an earlier effective date for the award of service connection for tinnitus.

4.  The Veteran's bilateral hearing loss is manifested by no more than Level XI hearing in the right ear and no more than Level II hearing in the left ear.

5.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum schedular rating under the applicable rating criteria, and the rating schedule is adequate to evaluate such disability.


CONCLUSIONS OF LAW

1.  The Veteran's freestanding claim for an effective date prior to February 20, 1999, for the award of service connection for tinnitus is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103, 20.1104 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2007).

2.  The criteria for a disability evaluation in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The assignment of an evaluation in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

As will be explained below, the claims for an earlier effective date for the award of service connection for tinnitus and for a rating in excess of 10 percent for tinnitus lack legal merit.  As the law, and not the facts, is dispositive of these claims, the duties to notify and assist imposed by the VCAA are not applicable to these claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes April 2008 and July 2008 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his claims of entitlement to an increased rating for tinnitus and bilateral hearing loss, respectively.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice). 

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal have been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records.

The RO arranged for the Veteran to undergo a VA examination in July 2008.  The Board finds that the July 2008 VA examination report is adequate for the purpose of determining entitlement to an increased rating.  The examiner reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination report provides pertinent clinical findings detailing the results of the examination to allow for effective evaluation of the Veteran's disability.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not asserted that there is any deficiency in the examination that was conducted.  Further, the Board observes that the July 2008 examination report describes the Veteran's reported functional impairment.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiner discussed the functional effects of the Veteran's hearing problems in the examination report.  For these reasons, the Board concludes that the report of the July 2008 examination provides an adequate basis for a decision.  Notably, any deficiencies are cured with the Veteran's statements of record describing his functional impairments.

The Board has considered whether to remand this case for a new examination.  The Board notes, however, that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In the case at hand, there is no objective evidence indicating that there has been a change in the severity of the Veteran's hearing loss or tinnitus since the July 2008 examination.  See 38 C.F.R. § 3.327(a) (2013).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Date 

The Veteran seeks an effective date earlier than February 20, 1999, for the award of service connection for tinnitus.

In June 2001, the RO awarded service connection for tinnitus, effective February 20, 1999.  The Veteran was informed of this determination and of his right to appeal by letter dated June 13, 2001.  Thus, he had one year from the date of his notice of decision to appeal this determination.  See 38 C.F.R. §§ 20.300, 20.302.

The Veteran did submit a statement in August 2001 pertaining to the evaluation of his hearing loss disability, but there was no statement within these documents which can reasonably be construed as reflecting disagreement with the effective date assigned for the award of service connection for tinnitus.  Thus, the Veteran did not file any statement that can be interpreted as a notice of disagreement with the assigned effective date for the grant of service connection for tinnitus within one year of the June 2001 notice letter.  

In January 2008, the Veteran filed a claim for an effective date prior to February 20, 1999, for the award of service connection for tinnitus.

In this case, the June 2001 decision awarded service connection for tinnitus, effective February 20, 1999.  The Veteran's current claim represents a freestanding earlier effective date claim that is challenging a prior final decision.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may not challenge a decision that has become final due to a failure to appeal it.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); see also Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).

In Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300.  

Here, the Veteran's current claim for entitlement to an effective date prior to February 20, 1999, for the award of service connection for tinnitus was filed more than five years after the June 2001 decision became final.  (A claim alleging CUE in a prior decision has been raised but has not been adjudicated by the RO, and has been referred to the RO above.)  Accordingly, the Veteran's current claim for an effective date prior to February 20, 1999, for the award of service connection for tinnitus is a freestanding earlier effective date claim, and the Board must dismiss the appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).



III.  Increased Ratings

The Veteran has claimed entitlement to increased disability ratings for his service-connected bilateral hearing loss and tinnitus.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Bilateral Hearing Loss

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X to XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Veteran underwent a VA audio examination in July 2008.  The resulting examination report reveals that the Veteran had no response to puretone testing in any of the applicable frequencies in the right ear.  The examiner noted that a puretone value of 105 decibels was assigned when no response was elicited.  In the left ear, puretone thresholds were 20, 20, 40, 65, and 65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, for a four-frequency average of 48 decibels.  Speech discrimination scores were 0 percent in the right ear and 90 percent in the left ear.

The Veteran reported that his chief complaint was that he has difficulty understanding what people are saying in all listening situations, but particularly if more than one person is talking at the same time.  He also reported his perception that his hearing had deteriorated significantly since his prior VA examination in November 2001.  He also reported that his hearing loss causes him significant frustration and that he requires significant effort to be able to communicate, which is fatiguing.

The above audiological findings show Level XI hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI. Under Table VII, these findings warrant a 10 percent disability rating.

The Board notes that the Veteran has an exceptional pattern of hearing impairment in his right ear as defined in 38 C.F.R. § 4.86(a), as the puretone thresholds at each of the four specified frequencies are 105 decibels.  However, because the right ear's current Level XI hearing acuity is at the highest possible rating, there is no higher right ear rating to assign to the Veteran under Table VIA, and no higher hearing acuity figure to enter into Table VII.  Therefore, a rating in excess of 10 percent cannot be granted based on an exceptional pattern of hearing impairment.

In reaching this conclusion, the Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his daily activities.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a disability rating in excess of 10 percent at any point during this appeal.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is not warranted.  In addition, the assignment of staged ratings has been considered and is not for application.  See Hart, supra.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran reports the inability to understand noise and speech which causes him frustration and fatigue.  The Board finds that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability. 

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  The Board further observes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85, and that the use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).  As such, extraschedular consideration is not warranted.

B.  Tinnitus

A 10 percent evaluation is currently assigned to the Veteran's tinnitus pursuant to 38 C.F.R. § 4.84, Diagnostic Code 6260.  The Veteran is seeking a higher evaluation.

The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2013).

Prior to that date, recurrent tinnitus was also rated 10 percent disabling, which was the highest schedular rating assignable.  A note following the former regulation provided that "[a] separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes."  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

The changes to Diagnostic Code 6260 were interpretive only; they merely codified VA's practice of assigning only a single 10 percent evaluation for tinnitus, even where the sound is perceived in both ears.  In other words, VA's comments merely explained or clarified the Department's intent in providing a single 10 percent disability rating under Diagnostic Code 6260.  In fact, the proposed amendment explicitly stated that no substantive change was involved.  See 67 Fed. Reg. 59,033 (September 19, 2002).

The Court challenged the Board's understanding of the July 2003 amendment as being merely interpretive in Smith v. Nicholson, 19 Vet. App. 63 (2005).  In that case, the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10-percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral.  The Court held that pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required that VA assign dual 10-percent ratings for 'bilateral' tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit reversed the Veterans Court's decision in Smith, and affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation.

In the case currently on appeal, the Board notes that the Veteran is in receipt of a 10 percent evaluation for his service-connected tinnitus.  The claim at issue arises from a January 2008 personal statement, which is clearly after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's tinnitus, and an increased schedular rating is not available.

As clearly stated above, Diagnostic Code 6260 assigns only a single evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2013).  Therefore, the Veteran cannot be assigned an evaluation in excess of 10 percent for both ears.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Thun, supra.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, according to the July 2008 VA examination report, the Veteran reported that he has constant ringing in both ears  but that he has become used to the tinnitus and it is not affecting his daily activities.  Indeed, the Veteran has not identified any symptoms not contemplated in the current 10 percent rating under Diagnostic Code 6260.

There is also no evidence in the record of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, with regard to assigning a schedular evaluation in excess of 10 percent, as noted above, the disposition of the claim for a higher schedular rating is based on the law, and not the facts of the case.  As such, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  With regard to the possibility of assigning an extraschedular evaluation, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's tinnitus on an extraschedular basis.

The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.


ORDER

The issue of entitlement to an effective date earlier than February 20, 1999, for the award of service connection for tinnitus is dismissed.

Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for tinnitus, currently evaluated as 10 percent disabling, is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


